      Case 3:18-cv-01442-GTS-ML Document 11 Filed 04/12/19 Page 1 of 6




                           CIVIL CASE MANAGEMENT PLAN

UNITED STATES DISTRICT COURT
NURTH~RN DISTRICT OF NEW YORK

                                                       x
DENISE PAY'NE,

                                         Plaintiff,
                                                             Civ. Action No.: 18-cv-1442
                      ~~                                    (GTS)(DEP)
CORNELL UNIVERSITY,
                                       Defendant.

                                                       ~X


        IT IS HEREBY ORDERED that, pursuant to Rule 16(b), Federal Rules of Civil
Procedure, a status and scheduling conference will be held in this case before the Honorable Jude
David E. Peebles, United States Magistrate Judge on April 19, 2019 at 10:45 A.M.at the United
States Courthouse, Room No               ,at Binghamton, New York.

Counsel for all parties or individuals appearing pro se in the above-captioned action are directed
to confer in accordance with Fed. R. Civ. P. 26(fl with respect to all of the agenda items listed
below, no later than twenty-one (21) days before the scheduled Rule 16 Conference. Following
that Rule 26(~ conference, a report of the results ofthe conference, in the format set forth below,
must be filed with the clerk no later than seven (7)days prior to the scheduled Rule 16 conference
with the Court. Matters which the Court will discuss at the status conference will include the
following:(insert a separate subparagraph as necessary if parties disagree):

1)JOINDER QF PARTIES: Any application to join any person as a party to this action shall
be made on or before the N/A day of              ,

2)AMENDMENT OF PLEADINGS: Any application to amend the pleadings to this action
shall be made on or before the 17th day of Mav,2019.

3)DISCOVERY: All discovery in this action shall be completed on or before the 5th day of
November,2019.(Discovery time table is to be based on the complexity of the action).

4)MOTIONS: All motions, including discovery motions, shall be made on or before the
20th day of December, 2019.(Non-Dispositive motions including discovery motions may only
be brought after the parties have complied with Section IX of General Order #25).

5)PROPOSED DATE FOR THE COMMENCEMENT OF TRIAL: The action will be
        Case 3:18-cv-01442-GTS-ML Document 11 Filed 04/12/19 Page 2 of 6




ready to proceed to trial on or before the 6th day of A~,ril, 2020.It is anticipated that the trial will
take approximately 5-6 days to complete.'I"he parties request that the trial be held in Bin~,hamton,
 N.Y.
(The proposed date for the commencement of trial must be within 18 months of the filing
 date).

6)HAVE THE PARTIES FILED A JURY DEMAND: (X)YES ()1~T0

 7)DOES THE COURT HAVE SUBJECT MATTER JURISDICTION? ARE THE
 PARTIES SUBJECT TO THE COURT'S JURISDICTION? HAVE ALL PARTIES BEEN
 SERVED? YES

 8)WHAT ARE THE FACTUAL AND LEGAL BASES FOR PLAINTIFF'S CLAIMS
 AND DEFENDANT'S DEFENSES(INCLUDE COUNTERCLAIMS & CROSSCLAIMS,
 IF APPLICABLE)? This is an em~lovment discrimination and retaliation action. Plaintiff alleges
 that she was a qualified individual with a disabilitywho was unlawfully denied reasonable
 accommodations, subjected to a hostile work environment and disparate treatment on the basis of
 her disability, and unlawfuilterminated and denied re-employment. Affirmative defenses include
 failure to exhaust administrative remedies and statute of Limitations as to some of the federal
 claims, and failure to state a viable claim as to some claims. Substantive defenses include
 Defendant having provided reasonable accommodations to plaintiff and having„ legitimate,
  nondiscriminatory reasons for its business decisions. Defendant also asserts that Plaintiffs factual
  alle ~abons sweep far beyond the date her disability was disclosed to Cornell in a baseless and
  unnecessary effort to tarnish her employer.

 9)WHAT FACTUAL AND LEGAL ISSUES ARE GENUINELY IN DISPUTE? The factual
 and legal issues in dilute include ~i) v~hether Plaintiff was denied reasonable accommodations;
 iii) whether Plaintiff was subject to a hostile `work environment and discriminated against an the
 basis of her disability; iii) whether Plaintiff was unlawfully terminated/laid off; an~iv) whether
 Defendant has refused to re-hire Plaintiff on the basis of her disability. Put another way, the case
 turns on whether the steps Defendant took to accommodate plaintiffs medical needs were
 sufficient as a matter of law to accommodate her disability, and whether business decisions made
  during a period ofsignificant reorganization were based on legitimate, nondiscriminatory reasons.

 10} CAN THE ISSUES IN LITIGATION BE NARROWED BY AGREEMENT OR BY
 MOTIONS? ARE THERE DISPQSITIVE OR PARTIALLY DISPOSITIVE ISSUES
 APPROPRIATE FOR DECISION ON MOTION? Defendant maintains that the issues maybe
 narrowed by a motion for summaryjudgment or partial summary ~•ud~ment after the close of
 discover~~

 11) WHAT SPECIFIC RELIEF DO THE PARTIES SEEK? WHAT ARE THE
 DAMAGES SOUGHT? Plaintiffseeks backpay damages for wages lost after her termination and
 front pay as determined by the court. Plaintifffurther seeks non-pecuniary damages for emotional
 distress and attorneys' fees and costs, and punitive damages where available. Cornell seeks
 dismissal of all claims.
     Case 3:18-cv-01442-GTS-ML Document 11 Filed 04/12/19 Page 3 of 6




12)DISCOVERY PLAN:

      A.      Mandatory Disclosures

      The parties will exchange the mandatory disclosures required under Rule 26(a)(1) at
      least seven (7) days prior to the date of the Rule 16 conference, unless they have
      obtained prior approval from the assigned Magistrate Judge to extend that deadline.

      B.      Subjects of Disclosure

       The parties jointly agree that discovery will be needed to address the following
subjects:

              1. Plaintiffs employment history;
              2.Plaintiffs medical history both during and after her employment with Defendant;
              3. Plaintiffs requests for accommodations while employed by Defendant after her
              June 13, 2016 notification of her diagnosis and Defendant's responses thereto;
              4. Plaintiffs complaints of discrimination and harassment while employed by
              Defendant and Defendant's responses thereto;
              S. Plaintiffs claim for damages and Plaintiffs mitigation efforts
              6. Plaintiffs applications for re-employment with Defendant and Defendant's
              responses thereto, and the extent of plaintiffs job search since her layoff;
              7. P'Iaintiffs personal notes/calendars/records of time off for medical and non-
              medical reasons;
              8. Plaintiffs attendance record as maintained by Defendant; and
              9. Communications by and among the parties related to the allegations of disability
              discrimination and retaliation Plaintiff made during her employment with
              Defendant.
               10. Evolution of business analytics services based on the needs of the College of
              Business and how that evolution impacted Plaintiffs employment.

       C.     Discovery Sequence

       Describe the parties' understanding regarding the timing of discovery, and state
       whether it is anticipated that discovery will be phased to address different issues in
       stages. The parties anticipate that then will begin with written discovery, then depositions,
       with exert discover~ha~penin~ simultaneously before the close of discoverer The parties
       do not anticipate staffing discovery to address different issues in this case.

       D.     Written Discovery

       Describe the written discovery demands which the parties contemplate serving under
       Rules 33,34 and 36,including when they will be promulgated,the areas to be covered,
       and whether there is any need for any party to exceed the number of interrogatories
       permitted under Rule 33. The parties anticipate servin,~ interrogatories and document
       demands. The parties do not anticipate needing to exceed the number of interrogatories
Case 3:18-cv-01442-GTS-ML Document 11 Filed 04/12/19 Page 4 of 6




permitted under Rule 33 Following the exchange of documents and/or depositions, both
parties reserve the right to serve a notice to admit.

E.     Depositions

Set forth the parties' expectations regarding depositions, including the approximate
number to be taken, their location, a general description of the deponents, and an
indication of whether any non-party fact depositions are anticipated. Plaintiff
anticipates deposing the defendant ~,ursuant to Rule 30b6 and 4 non-party witnesses -
Plaintiffs former supervisors and the HR representatives. Cornell anticipates deposing
plaintiff and any additional witnesses disclosed in Rule 26(a) Disclosures deemed
necessary to establish relevant and material facts. All depositions will occur in either
Ithaca, NY or Binghamton, NY

F.     Experts

Set forth the parties' expectations regarding the retention of experts,and identify any
particular issues to be addressed by the court concerning the retention and exchange
of the information regarding experts, including whether the parties seek a variance
from the expert disclosure requirements of the form uniform pretrial scheduling
order typically issued by the court (i.e., initial expert disclosure at least ninety days,
responsive expert disclosures at least forty-five days, and rebuttal
reports due at least thirty days, before the close of discovery). At this time,Plaintiff has
not yet determined if an expert is to be retained but maintains that an expert psychologist
and/or psychiatrist may be retained to support Plaintiffs claims for emotional damages.
Cornell reserves the right to retain an expert to respond to any expert plaintiff retains, and
also may retain a health care and/or vocational expert to address accommodation issues.

G.     Electronic Discovery

Set forth the parties' understanding and expectations regarding discovery of
electronically stored information. This description should include any agreements
reached with respect to the retention of electronically stored information and the
manner in which it will be produced, if requested. The parties should also identify
any agreements regarding the manner in which electronically stored information
subject to claims of privilege or work product protection will be handled,and whether
a court order will be requested, either on stipulation or otherwise, to address this
issue. If an agreement has been reached on the entry of such an order, provide a brief
description of the provisions which will be included in a proposed
order. The,~arties agree to produce all non-~rivile~ed ESI discovery in hardcop~The
parties do not anticipate disputes re~ardin~ ESI but will notify the Court if issues do arise
that the parties are unable to work out through food faith meet and confer procedures.




                                          D
      Case 3:18-cv-01442-GTS-ML Document 11 Filed 04/12/19 Page 5 of 6




       H.      Protective Orders

       If the parties anticipate requesting a protective order from the court pursuant to Rule
       26(c), describe the basis for the request and nature of the proposed protective
       order. Due to the nature of the anticipated discovery, including,but not limited to,
       Plaintiffs medical records, the parties anticipate proposin~a mutually agreeable
       confidentiality stipulation for the court's approval to govern discovery.

       I.      Anticipated Issues Requiring Court Intervention

       Provide a brief description of any discovery related issues which, the parties
       reasonably anticipate, may require court intervention. N/A

13)IS IT POSSIBLE TO REDUCE THE LENGTH OF TRIAL BY STIPULATIONS, USE
OF SUMMARIES OR STATEMENTS, OR OTHER EXPEDITED MEANS OF
PRESENTING EVIDENCE? IS IT FEASIBLE AND DESIRABLE TO BIFURCATE
ISSUES FOR TRIAL? The parties do not agree to bifurcate the trial. The parties further agree
that a statement of stipulated facts and/or stipulated e~ibits maX be beneficial and will reduce the
length ofthe trial.

14) ARE THERE RELATED CASES PENDING BEFORE THE JUDGES OF THIS
COURT? No.

15)IN CLASS ACTIONS,WHEN ANU HOW WILL THE CLASS BE CERTIFIED? N/A

16)WHAT ARE THE PROSPECTS FOR SETTLEMENT? Please circle below the prospect
for settlement:

               1       2      3       4       5       6      7       8      9       10
              (VERYUNLIKEL'~O°°°°°°°°°°°°°°°°(LIKELY)

        CANNOT BE EVALUATED PRIOR TO July 31,2019(date)

        HOW CAN SETTLEMENT EFFORTS BE ASSISTED? At this time bath sides need
        to complete written discoverer in order to engage in anv fruitful settlement negotiations.
        The parties agree that following written discovery, a court mediation or settlement
        conference may be helpful in reachin~a settlement.

      (Do not indicate any monetary amounts at this time, settlement will be explored by the
      Magistrate Judge at the time ofthe initial status conference).

        C41VfPLETE QUESTION 174NLYIF YOUR FILING ORDER Cf)VER Sl~'EET
        WAS CHE~'KED AS ANADR TRA~'K CASE -Subject to Mandatory Mediation under
        general Oder #47.



                                                  5
      Case 3:18-cv-01442-GTS-ML Document 11 Filed 04/12/19 Page 6 of 6




17)IF YOUR CASE WAS SELECTED AS A QUALIFYING MANDATORY
MEDIATION CASE,CONFIRM THAT YOU HAVE:

       A. Reviewed General Order #47 ?(X)YES               ()NO

       B. Reviewed the List of Court Approved Mediators available on the NDNY website?
      (X)YES        ONO

       C. Prepared to discuss with the Court, at the conference, whether your case should be
       opted out ofthe program.(X} YES ()NO

       D. Discussed the time frame needed to complete Mandatory Mediation?
      (X)YES         ()NO


Pursuant to Fed. R. Civ. P. 26(~ a conference was held on March 187 2019 via conference call
with the participation of Gabrielle M. Vinci for plaintiffs) and Valerie Cross Dorn for
defendant(s).

At the Rule 16(b)conference, the Court will issue an order directing the future proceedings in this
action. The parties are advised that failure to comply with this order may result in the imposition
of sanctions pursuant to Federal Rules of Civil Procedure 16(x.

Please detach this case managementplanfoam andfzle electronically with the
Clerk no later than seven (7) days in advance ofthe conference date.
